Citation Nr: 1815725	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-21 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1976 to January 1990, from September 1990 to April 1991, and from April 2000 to September 2011.  He also had a period of active duty for special work from February 1999 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision to grant service connection for sleep apnea is fully favorable, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C. § 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).



II.   Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the record reflects that the Veteran has a current disability of sleep apnea.  An August 2012 sleep study performed at the Walter Reed National Military Medical Center (WRNMMC) provided a diagnosis of obstructive sleep apnea.  As such, the Board finds that the requirement for a current disability for the purposes of service connection is established.

The Board also finds that the Veteran's sleep apnea was incurred in service.  Service treatment records are silent for complaints of, treatment for, or a diagnosis of sleep apnea or other sleep problems.  However, the record contains physician notes of the Veteran's wife's visit to her doctor in April 2012.  She told her physician that the Veteran snored and she wanted to have him tested for sleep apnea.  In June 2012, the Veteran complained to Dr. K. at WRNMMC that he had been snoring for years, but that it had become worse in the last three years.  He reported he had not previously had any sleep testing conducted.  Dr. K. indicated that the Veteran's history was consistent with sleep apnea or another sleep related breathing disorder and scheduled the Veteran for August 2012 sleep studies.  Dr. K. conducted two separate sleep studies in August 2012 and he provided a diagnosis of obstructive sleep apnea after each study. 

The Veteran filed his VA Form 21-526 claim for compensation in September 2012, stating that his sleep apnea had its onset in September 1997.

In January 2013 the Veteran submitted a written statement from his wife, stating that the two had been married since 1986 and that the Veteran started to snore heavily around the year 2000.  She said that the snoring became more frequent and persistent starting around the year 2006, and that by autumn of 2011 she could no longer sleep in bed with the Veteran due to the noise.  She said that the Veteran's subsequent use of the C-PAP machine almost completely resolved his snoring problem.

The Veteran was afforded a VA examination for sleep apnea in February 2013.  The examiner diagnosed obstructive sleep apnea.  He noted the Veteran's statement that his wife first told him about his snoring and the disturbances in his breathing in 2006.  The Veteran said that he yawned and was tired during the day but he had begun using a C-PAP machine.  This examination report did not provide an etiology opinion regarding sleep apnea.

The record also contains a February 2013 statement from Dr. K. which reports that the Veteran's symptoms have existed for at least 4 years and most likely longer, and that it is most likely that the Veteran has had obstructive sleep apnea since 2008 if not earlier.  He indicated that the Veteran's sleep apnea was very severe by sleep laboratory standards.

In an April 2013 VA addendum opinion, Dr. F. said that the obstructive sleep apnea was less likely than not incurred during the Veteran's service because there "is no diagnosis or treatment for obstructive sleep apnea in the military medical record, sleep apnea was diagnosed post service.  There is also no record of sleep problems noted in the military record provided."

In an October 2013 letter, Dr. K. again said that by his evaluation and records the Veteran's sleep apnea had its onset no later than 2008 and that it was most likely even earlier.  He indicated that these time frames were consistent with statements from the Veteran's spouse.  Dr. K. said that sleep apnea was clearly present during the Veteran's active duty service based on the time frames provided.  This opinion indicates that Dr. K. is a sleep specialist, a diplomate of the American Board of Sleep Medicine, and a staff physician at the WRNMMC Sleep Disorders Center.  
The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  The Veteran's spouse is also competent to describe her observation of the Veteran's symptoms of snoring.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board finds the statements of the Veteran and his wife to be credible and consistent in their showing that the Veteran experienced snoring that increased in severity during the Veteran's service.  Accordingly, the second requirement for service connection, an in-service event, has been established.

Turning to the question of whether there is a nexus, or link, between the current disability and service, the evidence favors a finding that the Veteran's sleep apnea is related to the symptoms he experienced during service.  Weighing the medical evidence, the Board finds Dr. K's opinions to hold more probative value than Dr. F's.  Dr. K. is a sleep specialist who treated the Veteran's sleep apnea for at least six months and conducted two sleep studies of the Veteran.  Dr. K's reports are also consistent with the lay evidence from the Veteran and his wife and explain that his opinion is based on consideration of these reports and of his treatment of the Veteran.  Dr. F. did not examine the Veteran, did not address the lay statements of the Veteran or his wife or the conclusion of Dr. K., and based his conclusion solely on the absence of sleep problems in the Veteran's service treatment records.  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases for doing so.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  For the reasons stated above, the Board finds that Dr. K's finding that the sleep apnea had its onset during the Veteran's service holds more probative weight than Dr. F.'s conclusion to the contrary.

As such, the Board finds that the evidence of record is at least in equipoise as to whether there is a nexus between the Veteran's current sleep apnea and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for sleep apnea is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


